Citation Nr: 1445931	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-05 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1946 to February 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has been transferred to the RO in Indianapolis, Indiana.

In November 2010, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The Board previously remanded this matter further development, most recently in September 2012.  For the reasons set forth below, the Board finds that there has been substantial compliance with its remand instructions and the claim is ready for disposition.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current skin disorder did not manifest in active service and is not otherwise etiologically related to his active service, including exposure to radiation while stationed in Japan.




CONCLUSION OF LAW

The criteria for service connection for a skin disorder, including due to radiation exposure, have not been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.311 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO issued June 2009 and December 2009 letters which advised the Veteran of the criteria for service connection and for assigning disability ratings and effective dates.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.  The Veteran has not alleged any lack of notice or any prejudice from any alleged lack of notice.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran has identified some private treatment records that are not associated with the claims file.  In its September 2012 remand, the Board directed the AOJ to request waivers from the Veteran to permit VA to obtain those records or, alternatively, to inform the Veteran he could submit the records himself.  The AOJ complied by sending a November 2013 letter informing him of the need for a release and the identities of any additional providers.  VA received no response and, so, no further action is required.  38 C.F.R. § 3.159(c)(ii); See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating also:  "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

Also, the service treatment records associated with the file are incomplete.  The agency of original jurisdiction (AOJ) attempted to obtain complete service treatment records, but was notified by the National Personnel Records Center (NPRC) that the missing records were destroyed in the 1973 fire at their storage facility in St. Louis, Missouri.  The AOJ made a December 2009 formal finding of unavailability and notified the Veteran of that finding.  VA has taken all necessary steps to obtain service treatment records and to notify the Veteran of the missing records.

When a Veteran's service records are unavailable through no fault of his own, VA has heightened duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 370-72 (2005).  Also, when VA is unable to produce records that were once in its custody an explanation should be given a claimant as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1); Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  The Veteran was so notified.  See, e.g., December 2009 Notification Letter. Given this, the Board finds that any further attempts to obtain the missing service records would be futile.  

The RO attempted to obtain authorizations for the release of the private treatment records, but received no response from the Veteran or his representatives regarding the request.  In addition, VA has obtained a nexus opinion with respect to the claimed skin disorder.  The Veteran's representative, in the September 2014 Informal Hearing Presentation, argues that the remand required an examination rather than only an opinion, as was obtained below.  The argument is based on the remand language:  "Arrange for the Veteran to undergo an appropriate VA examination...to determine whether any current skin disorder is related to the Veteran' period of active service."  However, the remand also specifically indicates that the examiner should perform "[a]ny and all indicated evaluations, studies and tests" that he "deemed necessary", thereby giving the examiner discretion regarding what physical examination, if any, to perform.  The examiner's June 2014 report explicitly indicates that the available records "provided sufficient information on which to prepare the DBQ" and that an in-person examination "would likely provide no additional relevant evidence."

The Board reiterates that pursuant to the September 2012 remand, the AOJ sought and obtained an opinion regarding the etiology of the Veteran's current condition from a qualified medical professional.  The June 2014 medical opinion, as discussed in the above, is based on the examiner's review of the claims file, which includes both VA and private treatment records.  The medical question at issue was the etiology of the Veteran's current skin condition, which has been diagnosed as actinic keratosis and benign seborrheic keratosis.  The examiner provided a full and complete rationale for her etiological opinion and expressly indicated that she had sufficient information to make a determination on that issue.  The opinion is adequate.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the Veteran has alleged a Stegall violation, the Veteran has not alleged any inadequacy in the opinion nor any prejudice or insufficiency resulting from the examiner's determination that a physical examination was unnecessary to provide the etiological opinion.  The Board notes that a current disability has been established and in-service events are conceded.  Given these factual findings and the examiner's opinion regarding the need for a physical examination, the Board finds that a physical examination was unnecessary and the Veteran has suffered no prejudice by any failure of VA to schedule a physical examination after the September 2012 remand.  Shinseki v. Sanders, 556 U.S. at 409-13.

Neither the Veteran nor his representative has otherwise identified any additional, existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that VA has fulfilled its heightened duty to assist in the circumstances of this case.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

II.  Merits of the Claim

The Veteran claims that he developed a skin disorder, which has been diagnosed as actinic keratosis and benign seborrheic keratosis, due to exposure to radiation during his active service in Japan shortly after World War II.

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Where, as here, there are missing service treatment records, the Board has a heightened duty to consider the benefit of the doubt.  Washington, 19 Vet. App. at 370-72.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  Neither actinic keratosis nor benign seborrheic keratosis are listed as a chronic disease under 38 C.F.R. § 3.309(a), so the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease do not apply in the instant case.  

The Veteran alleges that he suffered radiation sickness during his active service in Japan.  To the extent he may have been exposed to radiation, there are additional potentially favorably presumptions for his claimed disability.  See 38 C.F.R. §§ 3.309(d), 3.311.  However, actinic keratosis and benign seborrheic keratosis are not included in the list of diseases entitling him to a rebuttable presumption under 38 C.F.R. § 3.309(d) and neither of those conditions are considered a radiogenic disease under 38 C.F.R. § 3.311.  In addition, the Veteran's service in Japan was after July 1, 1946, so he did not participate in a "radiation-risk activity" as that term is defined in the regulations.  See 38 C.F.R. § 3.309(d)(3)(ii)(B).  Consequently, he is not entitled to a presumption of service connection under Sections 3.309 or 3.311 and further development, including obtaining dose estimates, is not required.

Where the evidence does not warrant presumptive service connection, a Veteran may still establish service connection with proof of direct causation.  See, e.g., Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  The medical evidence of record establishes the existence of a current disability, specifically actinic keratosis and benign seborrheic keratosis.  Assuming for the sake of argument the legitimacy of the Veteran's allegations of in-service exposure to, and treatment for, radiation, the only remaining element of a direct service connection claim is a causal nexus between the in-service event and the current disability.  For the reasons set forth below, the greater weight of the evidence is against finding any such causal nexus.

The Veteran has indicated that he believes that his skin disorders are related to his service, particularly, to radiation exposure in-service.  See, e.g., November 2010 DRO Hearing Transcript.  The record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his skin disorders, particularly where there are multiple possible causes (including age and genetics) and, as discussed below, his theory of causation lacks support in the medical literature.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his skin disorders are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The only medical opinion of record is against the Veteran's claim.  In June 2014, a VA examiner provided a negative etiological opinion.  Specifically, the examiner opined that it was less likely than not that the Veteran's skin disorders were incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided a complete, thorough, and convincing rationale for his opinion, which included a review of pertinent medical literature identifying risk factors for the skin disorders which did not include exposure to radiation, but did include such factors as age, genetics, and exposure to sunlight.  The examiner opined:  "No evidence was found to support the claim that ionizing radiation exposure causes actinic or seborrheic keratosis, therefore it is less likely than not that his current skin conditions are related to exposure to ionizing radiation."

The Board finds the June 2014 opinion more than adequate, it finds the opinion convincing.  See Stefl, 21 Vet.  App. at 123-24; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

There are no other etiological opinions of record.  Neither the private treatment records nor the VA treatment records contain an opinion that the Veteran's skin disorders are related to his active service, to include exposure to radiation. 

Given the absence of any competent positive nexus opinions and the persuasive negative opinion, the Board finds that the more probative evidence establishes that it is more likely than not that the Veteran's current skin disorders are not etiologically related to his active service.  Accordingly, entitlement to service connection for a skin disorder, to include as due to radiation exposure, is denied.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a skin disorder, identified as actinic keratosis and benign seborrheic keratosis, to include as due to radiation exposure, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


